 In the Matter of J. G. MCDONALD CHOCOLATE COMPANY, A CORPORA-TIONandCANDY WORKERS' LOCAL No. 373Case No. R-527.-Decided February 21, 1938Candy ManufacturingIndustry-Investigation of Representatives:controversyconcerning representation of employees:refusal of employer to recognize and`bargain with petitioning union until question of representation is determined byBoard-Unit Appropriate for CollectiveBargaining:all plant employees, in-cluding watchmen,but excluding foremen ; occupational differences;no con-troversy asto-Election OrderedMr. Charles A. Graham,for the Board.Mr. Oscar W. Carlson,of Salt Lake City, Utah, for the Company.Mr. A. George Koplow,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn November 9, 1937, Candy Workers' Local No. 373, Bakery andConfectioneryWorkers' International Union of America,' hereincalled the Union, filed with the Regional Director for the Twenty-second Region (Denver, Colorado) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of J. G. McDonald Chocolate Company, a corporation, SaltLake City, Utah, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On December 9, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor RelationsBoard Rulesand Regulations-Series1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropirate hearing upon due notice.On December 11, 1937, the Regional Directorissued anotice ofhearing, copiesof which were duly served upon the Company andupon the Union.Pursuant to the notice, a hearing was held onDecember 17, 1937, at Salt Lake City, Utah, before Albert L. Lohm,'The pleadings incorrectly designated the Union as Candy Workers' Local No 373.547 548NATIONAL LABOR RELATIONS BOARDthe Trial Examiner duly designated by the Board.The Boardand the Company were, represented by counsel and participated inthe hearing.Representatives of the Union participated in the hear-ing as witnesses.Full opportunity to be heard, to examine and tocross-examine witnesses, and to introduce evidence bearing on theissues wasafforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission' of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe J. G. McDonald Chocolate Company is a corporation engagedin the manufacture of chocolate, cocoa, and candy, and in the saleof these products within and without the State of Utah.The Corn-pany also produces boxes and cartons for its own use. Its plant islocated at Salt Lake City, Utah.The total gross business of the Company in 1936 was between$100,000 and $700,000.The principalmaterials usedby the Companyare sugar, butter, eggs, condensed milk, cream, corn-syrup, cocoabeans, nut meats, flavorings, candied and preserved fruits, cardboard,ribbon, and paper.Approximately 70 per cent (in terms of monetary value) of th-,materials used come from outside the State of Utah, and approxi-mately 75 per cent (in terms of monetary value) of its products areshipped outside the State of Utah.H. THE ORGANIZATION INVOLVEDCandy Workers' Local No. 373, Bakery and Confectionery Work-ers' International Union of America, is a labor organization affiliatedwith the American Federation of Labor.According to the testimony of its representative, the Union admitstomembership all plant employees engaged in the manufacture ofconfections.This includes persons who deal with the productthrough the point where it is placed in the consumer carton. Itdoes not include warehousemen, truck drivers, or persons packingthe cartons for shipment.The Union also has no jurisdiction oversalesmen, supervisors, office and clerical employees, and employees ofthe box-making department.Watchmen are admitted to membership in the Union. The Union'srepresentative testified that since there is no American Federation DECISIONS AND ORDERS549of Labor organization for watchmen, the American Federation ofLabor has ruled that such employees are eligible to join the organi-zation representing a majority of the employees in a plant.III.THE QUESTION CONCERNING REPRESENTATIONThe Union's organizational work among the Company's employeesstarted in April or May 1937. It was granted a charter in June1937, by Bakery and Confectionery Workers' International Unionof America.At the hearing, by stipulation between counsel for the Board andcounsel for the Company, the following facts were agreed upon :On October 29, 1937, a representative of the Union approached theCompany's counsel on the question of collective bargaining, afterhaving been referred to counsel by the Company. It was then ar-ranged to have the Utah Industrial Commission check the Unionmembership against the Company pay roll to determine whether theUnion represented a majority of the employees of the Company.Shortly thereafter, the Union received information that the attorneyfor the Company had notified the Utah Industrial Commission thatthere was some doubt as to the jurisdiction of the Commission be-cause of the interstate nature of the Company's business.As a re-sult, on November 9, 1937, before the results of the Commission'scheck were known, the Union filed a petition for certification by theBoard.After filing the petition the Union attempted to gain theconsent of the Company, through its counsel, to the holding of a con-sent election by the Board, but this consent was not obtained.On November 12, 1937, the Commission reported a majority ofemployees in the Company as having, by joining the Union, designatedthe Union as their representative for collective bargaining.Approxi-mately three weeks later there was another conference between theCompany's counsel and the Union's representative, at which timecounsel for the Company stated his belief that the best procedurewould be a hearing under the petition of November 9, 1937.At the hearing the Company offered to stipulate that a secret ballotbe taken by the Board, and that the unit claimed by the Union be con-sidered an appropriate unit for the purposes of such ballot.Theproffered stipulation was not accepted.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company 550NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union in its petition claimed that all plant employees with theexception of foremen,office and clerical help, and employees of thebox factory,constitute a unit appropriate for the purposes of collec-tive bargaining.The Company makes no objection to the unit claimedby the Union to be appropriate.This unit excludes all employees inthe shipping and delivery department,theUnion not classifyingthem as plant employees, since they deal with the finished productafter it has been placed in its consumer carton.The exclusion of theshipping and delivery department employees is not unreasonable, isdesired by the petitioner,and is not objected to by the respondent.The Union desires to include watchmen in the unit claimed to beappropriate.The Company makes no objection.In the past we haveusually excluded watchmen from a bargaining unit composed pri-marily of production employees on the basis of the differences infunction and interest of the two groups.We shall, however,permitthe watchmen to be included in this unit because of the fact thatneither party makes any objection to their inclusion,and becauseto hold otherwise virtually would deprive the watchmen of collectiveaction and representation,since there is no other labor organizationat the plant to which they are eligible for membership.The Union seeks to exclude employees of the box-making depart-ment from the appropriate unit.One floor of the factory buildingisoccupied almost entirely by this department,which employsabout 15 persons.Boxes are not produced for sale, but only for theuse of the Company itself.There is some slight interchange ofpersonnel between the box-making and the other departments of theplant, as occasion arises, but,as a whole, employees of the box-makingdepartment devote themselves almost exclusively to this work.Theonly functional coherence or interdependence between this departmentand the others in the plant is that which exists between the distinctbranches of any manufacturing enterprise.Further, the fact thatthere are other labor organizations to which this group of employeesis eligiblefor membershipcarries someweight, thoughin itself it isnot determinative of the point.The Company makes no objection tothe exclusion of this group from the bargaining unit.We find that all plant employees of the Company including watch-men but excluding foremen, office and clerical help, and employeesof the box-making department and the shipping and delivery depart- DECISIONS AND ORDERS551ment, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe pay-roll list 2 shows 184 persons in the employ of the Companyon November 9, 1937, the date the Union filed its petition with theRegional Director.Testimony at the hearing shows 51 employees tobe outside the unit found to be appropriate, leaving 133 persons inthe appropriate unit.The Union claimed to represent these employees, alleging that amajority of them had, by joining the Union, designated it as theiragent for purposes of collective bargaining.As proof of this alle-gation there was introduced at the hearing a list 3 certified by anotary public as having been copied from the official ledger of theUnion and purporting to be a list of the Company's employees whowere members of the Union.At the hearing no check was made of the list of Company em-ployees of November 9, 1937, against the list of Union members.In such a check made by the Board, it was found that of the 77persons in the Union membership list, 11 were not in the employ ofthe Company on November 9, 1937; three more were ineligible forUnion membership, according to eligibility requirements testified toat the hearing, and were not included in the number of the Com-pany's employees determined to be in the appropriate unit. Inaddition, in the case of at least three other names there are seriousdoubts due to differences between the two lists in spelling and initialsof names.Deducting these three doubtful names, the three ineligiblepersons, and the 11 who were not listed on the Company pay rollfrom the 77 names on the Union membership list, there are leftonly 60 employees of the Company who clearly are members° of theUnion.This is not a majority of the 133 employees in' the appro-priate unit.We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by theholding of an election by secret ballot. In accordance with ourusual practice, elegibility to vote in the election will be extended tothose who were in the employ of the Company, within the appropri-ate unit, on the pay roll of November 9, 1937, the date of the petition,exclusive of those who since have quit or have been discharged forcause.2Board's Exhibit No 2The pay-roll date of November 9, 1937, furnished by theCompany, was introduced in evidence and was relied on by the parties for purposes ofcomparisonB Board's Exhibit No 3.80535-38-36 552NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of J. , G. McDonald Chocolate Company,Salt Lake City, Utah, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All plant employees of J. G. McDonald Chocolate Company,Salt Lake City, Utah, including watchmen but excluding foremen,office and clerical help, and employees of the box factory and theshipping and delivery department, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the J. G.McDonald Chocolate Company, Salt Lake City, Utah, an election bysecret ballot shall be conducted within a period of twenty (20) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Twenty-second Region,acting in this matter as the agent of the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all plant employees of J. G. McDonald ChocolateCompany, Salt Lake City, Utah, on the pay roll of said Companyon November 9, 1937, including watchmen but excluding foremen,office and clerical help, employees of the box-making department andthe shipping and delivery department, and those who since have quitor have been discharged for cause, to determine whether or not theydesire to be represented by Candy Workers' Local No. 373, Bakeryand ConfectioneryWorkers' International Union of America, forthe purposes of collective bargaining.SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONMarch 11,1938On February 21, 1937, the National Labor RelationsBoard, hereincalled the Board, issued a Decision and Direction of Election in, DECISIONS AND ORDERS553the above-entitled proceeding, the election to be held within twenty(20) days from the date of the Direction, under the direction andsupervision of the Regional Director for the Twenty-second Region(Denver, Colorado).The Board, having been advised that a longerperiod is necessary, hereby amends the Direction of Election issuedon February 21, 1937, by striking therefrom the words "withintwenty (20) days from the date of this Direction" and substitutingtherefor the words "within thirty (30) days from the date of thisDirection."